Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 10/06/2020. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/06/2020, 10/06/2020 and 06/28/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 10/06/2020 are accepted as part of the formal application.

Claim Objections
Claims 9 and 12 objected to because of the following informalities: 

Regarding claim 9,
The recitation “set of waveguides” in line 1 is confusing. It would be “the set of waveguides”. Appropriate correction is required.


Regarding claim 12,
The recitation “bling-hole” in line 2 is confusing. It would be “blind-hole”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 9472853), hereinafter Smith, in view of Rashidian (US 20140327597 of record), hereinafter Rashidian.

Regarding claim 1,
Smith discloses a radar system (an antenna 240, Fig 2C) comprising:
a split-block assembly (an assembly ASBLY, Fig 2C) comprising a first portion (a first metal layer 200, Fig 2C) and a second portion (a second metal layer 220, Fig 2C), wherein the first portion and the second portion form a seam (a seam SM, Fig 2C), wherein the first portion has a top side opposite the seam and the second portion has a bottom side opposite the seam (Fig 2C);
at least one port (an output port, col 4, lines 63-67) located on a bottom side of the second portion;
a plurality of radiating elements (a plurality of wave-radiating channels, col 4, lines 55-62) located on the top side of the first portion, wherein the plurality of radiating elements is arranged in a plurality of arrays (a plurality of arrays 244, Fig 2C); and
a set of waveguides (waveguide channels 202, Figs 2A and 2B) in the split-block assembly configured to couple each array to at least one of the at least one port,
wherein the first portion comprises at least one first hole (a hole 250, Fig 2D),
wherein the second portion comprises at least one second hole (a hole 242, Fig 2C), and
wherein the at least one first hole is aligned with the at least one second hole (col 9, lines 56-64).
Smith does not teach the split-block assembly comprises a polymer and wherein at least the set of waveguides, the at least one port, and the plurality of radiating elements comprise metal on a surface of the polymer.
However, Rashidian teaches a polymer-based resonator antenna (PRA) 600, Fig 6A, comprising a block assembly (an assembly ASBLY600, Fig 6A) comprises a polymer (a polymer resonator 605, Fig 6), wherein a radiating element (a metal vertical strip 610, Fig 6A) comprises metal on a surface of the polymer (Fig 6A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a split-block assembly comprising a polymer and wherein at least a set of waveguides, at least one port, and a plurality of radiating elements comprising metal on a surface of a polymer in Smith, as taught by Rashidian, in order to provide an antenna structure having a simplified fabrication and an enhanced impedance bandwidth.

[AltContent: textbox (Smith (US 9472853))]
    PNG
    media_image1.png
    619
    516
    media_image1.png
    Greyscale

[AltContent: textbox (Smith (US 9472853))]
    PNG
    media_image2.png
    651
    488
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (SM)][AltContent: arrow][AltContent: textbox (ASBLY)][AltContent: textbox (Smith (US 9472853))]
    PNG
    media_image3.png
    381
    664
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: textbox (RGN2202)][AltContent: textbox (RGN2001)][AltContent: arrow][AltContent: textbox (SMETAL)][AltContent: textbox (Smith (US 9472853))]
    PNG
    media_image4.png
    356
    667
    media_image4.png
    Greyscale


[AltContent: textbox (Smith (US 9472853))]
    PNG
    media_image5.png
    605
    496
    media_image5.png
    Greyscale

[AltContent: textbox (Rashidian (US 20140327597))]
    PNG
    media_image6.png
    415
    662
    media_image6.png
    Greyscale


Regarding claim 2,
Smith in view of Rashidian discloses the claimed invention, as described in claim 1.
Smith teaches at least one fastener, wherein the at least one first hole and the at least one second hole house the at least one fastener (col 9, lines 15-21).

Regarding claim 3,
Smith in view of Rashidian discloses the claimed invention, as described in claim 1.
Rashidian teaches the polymer is formed by an injection molding process (paragraph [0168]).

Regarding claim 4,
Smith in view of Rashidian discloses the claimed invention, as described in claim 1.
Smith teaches a top side of the second portion and a bottom side of the first portion form the seam (Fig 2D) and wherein the first and second portions are electrically coupled at the seam (col 5, lines 35-39).

Regarding claim 5,
Smith in view of Rashidian discloses the claimed invention, as described in claim 4.
Smith teaches the top side of the second portion and the bottom side of the first portion each have a respective region that is covered with a layer (col 9, lines 49-55).

Regarding claim 6,
Smith in view of Rashidian discloses the claimed invention, as described in claim 1.
Smith does not teach a circuit board physically coupled to the bottom side of the second portion.
However, it’s well known in the art that a circuit board physically coupled to a bottom side of an antenna structure.

Regarding claim 7,
Smith in view of Rashidian discloses the claimed invention, as described in claim 6.
Smith does not teach the circuit board is electrically coupled to a metallic portion of the bottom side of the second portion.
	However, Smith teaches the second portion (the second metal layer 220) is a metal layer. It’s well known in the art that a circuit board electrically coupled to a metal bottom side of an antenna structure.

Regarding claim 8,
Smith in view of Rashidian discloses the claimed invention, as described in claim 1.
Smith as modified does not teach the metal on the surface of the polymer is between 3 and 15 microns thick.
	However, Rashidian teaches the antenna PRA 600 operates an ultra wideband
from 15 GHz to 45 GHz (Fig 6B). Therefore, the thickness of the metal strip 610 should be thick enough for 45 GHz skin depth.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal on a surface of a polymer being between 3 and 15 microns thick in Smith as modified, in order to provide an antenna structure having a simplified fabrication and an enhanced impedance bandwidth.

Regarding claim 9,
Smith in view of Rashidian discloses the claimed invention, as described in claim 1.
Smith as modified does not explicitly teach set of waveguides has a height, and wherein the seam is located at a center of the height of the set of waveguides.
	However, Smith teaches the first and second metal layers 200, 220 may be machined from aluminum plates (e.g., about 6.35 mm stock). In such embodiments, the first metal layer 200 may be at least 3 mm in thickness (e.g., about 5.84 mm to 6.86 mm). Further, the second metal layer 220 may be machined from a 6.35 mm stock to a thickness of about 3.886 mm. Other thicknesses are possible as well (col 9, lines 42-48), and the first metal layer 200 including a first half of a plurality of waveguide channels 202 (Fig 2A; col 6, lines 13-16) and the second metal layer 220 may include a second half of the plurality of waveguide channels 202 of the first metal layer 200 (Fig 2B; col 7, lines 49-57).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a set of waveguides having a height, and wherein a seam being located at a center of the height of the set of waveguides in Smith as modified, in order to provide a compact and efficient antenna structure being easy to manufacture.

Regarding claim 10,
Smith discloses a method of forming a waveguide antenna unit (an antenna 240, Fig 2C) comprising:
forming a first portion (a first metal layer 200, Fig 2C) of a split-block assembly (an assembly ASBLY, Fig 2C), wherein the first portion comprises a plurality of radiating elements (a plurality of wave-radiating channels, col 4, lines 55-62) located on a top side of the first portion, and wherein the plurality of radiating elements is arranged in a plurality of arrays (a plurality of arrays 244, Fig 2C);
forming a second portion (a second metal layer 220, Fig 2C) of the split-block assembly, wherein the second portion comprises at least one port (an output port, col 4, lines 63-67) on a bottom side of the second portion;
forming at least one first hole (a hole 250, Fig 2D) into the first portion;
forming at least one second hole (a hole 242, Fig 2C) into the second portion, wherein the at least one second hole is aligned with the at least one first hole (col 9, lines 56-64);
forming a metal surface (a metal surface SMETAL, Fig 2D) on at least a first region of the first portion (a first region RGN2001, Fig 2D) and a second region (a second region RGN2202, Fig 2D) of the second portion; and
assembling the split-block assembly by providing at least one fastener (col 9, lines 15-21) through the at least one first hole to the at least one second hole for coupling a bottom side of the first portion and a top side of the second portion to form a seam (a seam SM, Fig 2C), wherein the coupling forms an electrical connection between the first portion and the second portion (col 5, lines 35-39), wherein the seam defines a center of a set of waveguides in the split-block assembly (a set of waveguide channel 202, Figs 2A and 2B; col 7, lines 49-57 and col 9, lines 42-48), and wherein the set of waveguides is configured to couple each array to at least one of the at least one port (col 4, lines 39-67, and col 5, lines 1-8),
wherein at least the set of waveguides, the at least one port, and the plurality of radiating elements comprise metal (col 4, lines 55-67 and col 5, lines 1-8).
Smith does not teach the first portion (the first metal layer 200) formed from a polymer, and the second portion (the second metal layer 220) formed from the polymer.
However, Rashidian teaches a polymer-based resonator antenna (PRA) 600 (Fig 6A), comprising a block assembly (an assembly ASBLY600, Fig 6A) comprises a metal layer (a metal vertical strip 610, Fig 6A) on a polymer (a polymer resonator 605, Fig 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use forming a first portion of a split-block assembly from a polymer, forming a second portion of the split-block assembly from the polymer in Smith, as taught by Rashidian, in order to provide an antenna structure having a simplified fabrication and an enhanced impedance bandwidth.

Regarding claim 11,
Smith in view of Rashidian discloses the claimed invention, as described in claim 10.
Smith teaches the at least one first hole is at least one through-hole (a block 104, Fig 1) and the at least one second hole is at least one through-hole (a block 106, Fig 1).

Regarding claim 12,
Smith in view of Rashidian discloses the claimed invention, as described in claim 10.
 	Smith teaches the at least one first hole is at least one bling-hole and the at least one second hole is at least one blind-hole (col 9, lines 15-21).

Regarding claim 13,
Smith in view of Rashidian discloses the claimed invention, as described in claim 10.
Rashidian teaches the first portion and second portion are each formed by an injection molding process (paragraph [0168]).

Regarding claim 14,
Smith in view of Rashidian discloses the claimed invention, as described in claim 10.
Smith teaches the first region of the first portion is on the bottom side of the first portion and the second region of the second portion is on the top side of the second portion (Fig 2D).

Regarding claim 15,
Smith in view of Rashidian discloses the claimed invention, as described in claim 10.
Smith does not teach physically coupling a circuit board to the bottom side of the second portion.
However, it’s well known in the art that a circuit board physically coupled to a bottom side of an antenna structure.

Regarding claim 16,
Smith in view of Rashidian discloses the claimed invention, as described in claim 10.
Smith does not teach electrically coupling a circuit board to the bottom side of the second portion.
However, Smith teaches the second portion (the second metal layer 220) is a metal layer. It’s well known in the art that a circuit board electrically coupled to a metal bottom side of an antenna structure.

Regarding claim 17,
Smith discloses a vehicle radar system (col 4, lines 25-35) comprising:
a radar unit (an antenna 240, Fig 2C) configured to couple to a vehicle, wherein the radar unit comprises:
a split-block assembly (an assembly ASBLY, Fig 2C) comprising a first portion (a first metal layer 200, Fig 2C) and a second portion (a second metal layer 220, Fig 2C), wherein the first portion and the second portion form a seam (a seam SM, Fig 2C), wherein the first portion has a top side opposite the seam and the second portion has a bottom side opposite the seam (Fig 2C);
at least one port (an output port 270, Fig 2E, col 4, lines 63-67) located on a bottom side of the second portion;
a plurality of radiating elements (a plurality of wave-radiating channels 268, Fig 2E) located on the top side of the first portion, wherein the plurality of radiating elements is arranged in a plurality of arrays (Fig 2E); and 
a set of waveguides (waveguide channels 260, Fig 2E; col 4, lines 36-67) in the split-block assembly configured to couple each array to at least one of the at least one port,
wherein the first portion comprises at least one first hole (a hole 250, Fig 2D),
wherein the second portion comprises at least one second hole (a hole 242, Fig 2C), and
wherein the at least one first hole is aligned with the at least one second hole (col 9, lines 56-64).
Smith does not teach the split-block assembly comprises a polymer and wherein at least the set of waveguides, the at least one port, and the plurality of radiating elements comprise metal on a surface of the polymer.
However, Rashidian teaches a polymer-based resonator antenna (PRA) 600, Fig 6A, comprising a block assembly (an assembly ASBLY600, Fig 6A) comprises a polymer (a polymer resonator 605, Fig 6), wherein a radiating element (a metal vertical strip 610, Fig 6A) comprises metal on a surface of the polymer (Fig 6A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a split-block assembly comprising a polymer and wherein at least a set of waveguides, at least one port, and a plurality of radiating elements comprising metal on a surface of a polymer in Smith, as taught by Rashidian, in order to provide an antenna structure having a simplified fabrication and an enhanced impedance bandwidth.

Regarding claim 18,
Smith in view of Rashidian discloses the claimed invention, as described in claim 17.
Smith teaches at least one fastener, wherein the at least one first hole and the at least one second hole house the at least one fastener (col 9, lines 15-21).

Regarding claim 19,
Smith in view of Rashidian discloses the claimed invention, as described in claim 17.
Rashidian teaches the polymer is formed by an injection molding process (paragraph [0168]).

Regarding claim 20,
Smith in view of Rashidian discloses the claimed invention, as described in claim 17.
Smith does not explicitly teach a second radar unit having a configuration that differs from the radar unit.
However, Smith teaches an antenna may include a single DOEWG having low gain and a wide beam width(col 8, lines 25-28), and an antenna may include a plurality of DOEWGs having high gain and a narrow beam width for automotive radar applications (col 8, lines 10-24).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second radar unit having a configuration differing from a radar unit in Smith as modified, in order to provide a compact and efficient antenna structure being easy to manufacture.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845